Petition for Mandamus is DENIED; Opinion Filed March 13, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00331-CV

                    IN RE KENNETH DEWAYNE EDWARDS, Relator

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-21555-W

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Relator contends the trial court erred in denying his request to borrow the trial record.

The facts and issues are well known to the parties, so we need not recount them herein. Based

on the record before us, we conclude relator has not shown he is entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009)

(orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d
924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator’s petition

for writ of mandamus.




                                                   /David W. Evans/
                                                   DAVID W. EVANS
130331F.P05                                        JUSTICE